Name: Commission Regulation (EU) NoÃ 665/2010 of 23Ã July 2010 on the issue of licences for importing rice under the tariff quotas opened for the July 2010 subperiod by Regulation (EC) NoÃ 327/98
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  plant product;  agricultural activity
 Date Published: nan

 24.7.2010 EN Official Journal of the European Union L 193/11 COMMISSION REGULATION (EU) No 665/2010 of 23 July 2010 on the issue of licences for importing rice under the tariff quotas opened for the July 2010 subperiod by Regulation (EC) No 327/98 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (3), and in particular the first subparagraph of Article 5 thereof, Whereas: (1) Regulation (EC) No 327/98 opened and provided for the administration of certain import tariff quotas for rice and broken rice, broken down by country of origin and split into several subperiods in accordance with Annex IX to that Regulation. (2) July is the third subperiod for the quota laid down in Article 1(1)(a) of Regulation (EC) No 327/98 and the second subperiod for the quotas laid down in Article 1(1)(b), (c) and (d). (3) The notifications presented under Article 8(a) of Regulation (EC) No 327/98 show that, for the quotas with order numbers 09.4154  09.4166, the applications lodged in the first ten working days of July 2010 under Article 4(1) of the Regulation cover a quantity greater than that available. The extent to which import licences may be issued should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested under the quotas concerned. (4) It is also clear from the notifications that, for the quotas with order numbers 09.4127  09.4128  09.4129  09.4149  09.4150  09.4152  09.4153, the applications lodged in the first 10 working days of July 2010 under Article 4(1) of Regulation (EC) No 327/98 cover a quantity less than that available. (5) The total quantities available for the following subperiod should therefore be fixed for the quotas with order numbers 09.4127  09.4128 - 09.4129 - 09.4130  09.4148  09.4112  09.4116 - 09.4117 - 09.4118  09.4119  09.4166, in accordance with the first subparagraph of Article 5 of Regulation (EC) No 327/98. (6) In order to ensure sound management of the procedure of issuing import licences, the present Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 1. For import licence applications for rice under the quotas with order numbers 09.4154  09.4166 as referred to in Regulation (EC) No 327/98 lodged in the first ten working days of July 2010, licences shall be issued for the quantities requested, multiplied by the allocation coefficients set out in the Annex to this Regulation. 2. The total quantities available under the quotas with order numbers 09.4127  09.4128  09.4129  09.4130  09.4148  09.4112  09.4116  09.4117  09.4118  09.4119  09.4166 as referred to in Regulation (EC) No 327/98 for the next subperiod are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 37, 11.2.1998, p. 5. ANNEX Quantities to be allocated for the July 2010 subperiod and quantities available for the following subperiod under Regulation (EC) No 327/98 (a) Quota of wholly milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(a) of Regulation (EC) No 327/98: Origin Order number Allocation coefficient for the July 2010 subperiod Total quantities available for September 2010 subperiod (kg) United States of America 09.4127  (1) 16 026 128 Thailand 09.4128  (1) 2 623 395 Australia 09.4129  (1) 790 000 Other origins 09.4130  (2) 0 (b) Quota for husked rice falling within CN code 1006 20 provided for in Article 1(1)(b) of Regulation (EC) No 327/98: Origin Order number Allocation coefficient for July 2010 subperiod Total quantities available for October 2010 subperiod (kg) All countries 09.4148  (2) 194 000 (c) Quota for broken rice falling within CN code 1006 40 provided for in Article 1(1)(c) of Regulation (EC) No 327/98: Origin Order number Allocation coefficient for July 2010 subperiod Thailand 09.4149  (1) Australia 09.4150  (3) Guyana 09.4152  (3) United States of America 09.4153  (1) Other origins 09.4154 51,162133 % (d) Quota for wholly milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(d) of Regulation (EC) No 327/98: Origin Order number Allocation coefficient for July 2010 subperiod Total quantities available for September 2010 subperiod (kg) Thailand 09.4112  (2) 0 United States of America 09.4116  (2) 0 India 09.4117  (2) 35 659 Pakistan 09.4118  (2) 44 949 Other origins 09.4119  (2) 142 602 All countries 09.4166 0,958659 % 0 (1) Applications cover quantities less than or equal to the quantities available: all applications are therefore acceptable (2) No remaining quantity available for this subperiod (3) No application of the allocation coefficient for this subperiod: no licence applications were notified to the Commission.